                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
SK:ADG                                             271 Cadman Plaza East
F. #2019R00212                                     Brooklyn, New York 11201


                                                   November 27, 2019

By Hand and ECF

The Honorable Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Frank Segui
                      Criminal Docket No. 19-188 (KAM)

Dear Judge Matsumoto:

               The government respectfully submits this supplemental motion in limine in
advance of the December 9, 2019 trial. Yesterday, defense counsel represented that he does
not intend to pursue a mental health defense in the above-referenced case. Since the
defendant is not mounting a mental health defense, any evidence or argument at trial about
mental conditions the defendant might have, medications he may have taken or treatment he
might have received, would be irrelevant and confusing. Accordingly, the government
respectfully requests that the Court preclude the defendant from introducing such evidence or
argument at trial.
I.     Applicable Law

               Federal Rule of Criminal Procedure Rule 12.2(a) requires a defendant to
provide written notice to the government (copying the Clerk of the Court) if the defendant
intends to assert an insanity defense. Rule 12.2(b) requires a defendant to provide written
notice to the government if the defendant intends to introduce expert evidence relating to a
mental disease or defect or any other mental condition of the defendant.

              Under the Insanity Defense Reform Act (“IDRA”), 18 U.S.C. § 17(a), absent a
properly presented insanity defense, evidence regarding a defendant’s mental condition,
“diminished capacity” or lack of volitional control are not permitted. See, e.g., United States
v. Cameron, 907 F.2d 1051, 1061-62 (11th Cir. 1990) (summarizing objectives of the
IDRA); United States v. Pohlot, 827 F.2d 889, 898-99 (3d Cir. 1987). A defendant may
present evidence regarding a defendant’s mental condition only in rare and narrowly defined
circumstancesnamely, to negate the mens rea for specific intent crimes. See Cameron, 907
F.2d at 1066; Pohlot, 827 F.2d at 900; United States v. Agnello, 158 F. Supp. 2d 285, 287
(E.D.N.Y. 2001); see also United States v. Wescott, 83 F.3d 1354, 1358 (11th Cir. 1996). In
those cases, the evidence must pertain to a legally acceptable theory of a lack of mens rea,
see Pohlot, 827 F.2d at 905-06; Agnello, 158 F. Supp. 2d at 287; and even where evidence of
a defendant’s mental condition has some relevance to the issue of mens rea, it may be
excluded under Federal Rule of Evidence 403 because it can “mislead the jury,” United
States v. Schneider, 111 F.3d 197, 203 (1st Cir. 1997).

II.    Discussion

                The defendant has not given notice under either Rule 12.2(a) or 12.2(b) of an
intent to assert an insanity defense or introduce expert evidence relating to a mental
condition. Indeed, the defendant has disclaimed any mental health defense. Therefore, the
Court should preclude the defense from asking witnesses or making argument about mental
conditions the defendant might have, medications the defendant may have taken or treatment
the defendant might have received. Eliciting such testimony would be irrelevant and only
confuse the jury and waste time. Fed. R. Evid. 402, 403. It would also pose a danger of jury
nullificationthat is, that the jury will decide its verdict not in accordance with the evidence
and the law but on the basis of sympathy. See United States v. Copeland, 291 F. App’x 94,
97 (9th Cir. 2008). The Court has an affirmative “duty to forestall or prevent” this danger.
United States v. Thomas, 116 F.3d 606, 614-16 (2d Cir. 1997) (jury nullification is a
violation of a juror’s oath and courts may not permit jury nullification to occur “when it is
within their authority to prevent”).

              Accordingly, the Court should preclude the defendant from introducing any
evidence or argument related to any mental conditions the defendant might have,
medications he may have taken or treatment he might have received.




                                               2
III.   Conclusion

               For the reasons discussed above, the government respectfully requests that the
Court grant its motion in limine.


                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:    /s/ Andrew D. Grubin
                                                  Andrew D. Grubin
                                                  Assistant U.S. Attorney
                                                  (718) 254-6322

cc:    Kannan Sundaram, Esq. (By ECF)
       Clerk of the Court (KAM) (By ECF)




                                              3
